Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 10, 2019

Nos. 04-18-00764-CR, 04-18-00765-CR, 04-18-00774-CR, 04-18-00775-CR, 04-18-00777-CR,
 04-18-00778-CR, 04-18-00779-CR, 04-18-00780-CR, 04-18-00781-CR, 04-18-00782-CR,
 04-18-00783-CR, 04-18-00784-CR, 04-18-00785-CR, 04-18-00786-CR, 04-18-00787-CR,
 04-18-00788-CR, 04-18-00789-CR, 04-18-00790-CR, 04-18-00791-CR, 04-18-00792-CR,
                          04-18-00794-CR, & 04-18-00795-CR

                                     The STATE of Texas,
                                          Appellant

                                                v.

  Mark Anthony GONZALEZ, Agustin Perez, Jr., Gabriel Rene Perez, Jeremias Aguilar, Jr.,
  Martin M. Rios, Jr., Steven Negrete, Fernando Jefte Mata, Eloy Canales Romo, Francisco
  Antonio Rodriguez, Raymond Ryan Robinson, Winston Robert Modisette, Courtney Marie
                              Seilhammer, and Ahmed Mamuth
                                         Appellees

                        From the County Court, Kinney County, Texas
    Trial Court Nos. 10041CR, 10056CR, 10122CR, 10134CR, 9711CR, 9712CR, 9892CR,
     10123CR, 10054CR, 10138CR, 10187CR, 9964CR, 10185CR, 10047CR, 10074CR,
           10115CR, 10116CR, 10117CR, 10118CR, 10125CR, 10195CR, 10196CR
                        Honorable Spencer W. Brown, Judge Presiding


                                         ORDER
         The State filed its notice of appeal in each of the underlying causes asserting a right to
appeal pursuant to article 44.01(a)(1), (4) of the Texas Code of Criminal Procedure (“Code”).
TEX. CODE CRIM. PROC. ANN. art. 44.01(a)(1), (4). Article 44.01(e) of the Code provides, “The
state is entitled to a stay in the proceedings pending a disposition of an appeal under Subsection
(a) or (b) of this article.” Id. art. 44.01(e). Because the State seeks to appeal under Subsection
(a), the State’s emergency motion to stay is GRANTED, and all further proceedings in the
underlying causes are ORDERED stayed pending the disposition of the appeals.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of May, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court